Citation Nr: 1700118	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service December 1963 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder and an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1986, the RO denied service connection to bilateral hearing loss; the Veteran did not appeal this aspect of the RO's denial.

2.  The evidence submitted since the RO's denial of service connection for bilateral hearing loss is new and material.

3.  Hearing loss and tinnitus were not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current bilateral hearing loss and tinnitus are the result of a disease or injury during his active duty service, including in-service noise exposure.

4.  In March 1988, the Board denied service connection for acquired psychiatric, back, and neck disorders.  

5.  Evidence submitted since the Board's March 1988 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and therefore raises a reasonable possibility of substantiating the claim.

6.  Evidence submitted since the Board's March 1988 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection for back and neck disorders, and therefore does not raise a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  The October 1986 rating decision is final regarding the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence has been received since the RO's October 1986 rating decision regarding the claim of service connection for bilateral hearing loss; thus, this claim of service connection is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  Tinnitus was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The Board's March 1988 decision which denied service connection for an acquired psychiatric, neck, and back disorders is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

6.  New and material evidence has been received since the Board's March 1988 decision; thus, the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has not been received since the Board's March 1988 rating decision; thus, the claim of service connection for a neck disorder is not reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  New and material evidence has not been received since the Board's March 1988 rating decision; thus, the claim of service connection for a back disorder is not reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in September and December 2009 letters sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  As to the service connection claims denied herein, a VA examination was conducted in April 2013.  Thus, VA's duties have been fulfilled and no further action is necessary.  As to the claim for service connection for bilateral hearing loss, the Board is cognizant that this decision reopens the claim and denies it on the merits.  As the RO reopened the claim and provided a VA examination, the Board finds that this issue was fully addressed by the AOJ and there is no prejudice in the proceedings at this appellate level.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claims for acquired psychiatric, neck, and back disorders were originally denied in an October 1986 RO rating decision.  This rating decision also denied the claim for bilateral hearing loss.  The Veteran appealed the denials, other than bilateral hearing loss to the Board.  The denial of service connection for bilateral hearing loss became final.

The evidence submitted at that time included the service treatment records and post-service VA treatment records dated from February 1984 to July 1986, private treatment records dated January to October 1984, a November 1985 letter from P. F., D.C., VA examination reports dated in November 1985 and August 1986, an August 1987 hearing transcript, an August 1987 statement from J. N., and various statements from the Veteran.  In a March 1988 decision, the Board denied the Veteran's claims for service connection for acquired psychiatric, neck, and back disorders and indicated that there was no positive nexus between diagnosed acquired psychiatric, neck, and back disorders and active service.  The Board also noted that the Veteran did not have a current PTSD diagnosis.  The Veteran did not appeal the Board's March 1988 decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board's March 1988 decision is final.  38 U.S.C.A. § 7104(b) (2016).

In June 2009, the Veteran submitted a petition to reopen the claims for service connection for acquired psychiatric, neck, and back disorders.  Evidence submitted since the final rating decision includes a July 2010 opinion from A. R., Ph.D., VA examination reports dated in April 2013, and additional post-service VA and private treatment records.  

A July 2010 letter indicated A. R., Ph.D., was providing therapy and mental health service related to accumulated trauma from military service.  This trauma has resulted in mild prolonged PTSD.  The Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As to hearing loss, the evidence since the last final denial includes the Veteran's statements, which are competent to discuss some hearing loss and the 2013 VA examination.  The Board finds that this evidence is sufficient to reopen the claim.  The merits of this claim are addressed below.

For the neck and back claims, the additional evidence of record consists of statements of the Veteran and additional VA and private medical records.  The statements of the Veteran are duplicative and the medical evidence is cumulative, indicating complaints of neck and back pain without a nexus which relates the Veteran's neck and back disorders to service.  The negative April 2013 VA examination opinion does not constitute new and material evidence.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for neck and back disorders are not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The April 2013 VA examination report reflects audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's exposure to hazardous noise during active service is conceded.

While the evidence shows a current bilateral hearing loss disability and in-service noise exposure, the preponderance of the evidence weighs against a relationship between the two.  The Board notes that of the multiple hearing evaluations in service, two evaluations, dated in December 1960 and August 1964, indicated the Veteran had hearing loss in his left ear.  However, the November 1966 separation audiogram does not show a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  There is no post-service documentation of hearing loss in the record until an April 2002 VA primary care note where the examiner noted decreased hearing.  

An April 2013 VA examiner showed diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examiner noted the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss.  After an audio examination, the examiner concluded based on an examination of the Veteran, and a review of the service treatment records, the post-service evidence, and the Veteran's reported history, that the Veteran's hearing loss was less likely than not related to service given the fact that audiometric testing at separation showed normal hearing at all tested frequencies bilaterally.  Additionally, the examiner noted that the hearing examination dated in December 1960 showed normal hearing in the right ear and moderate loss at 4000 Hz in the left ear.  A hearing examination dated in February 1964 showed normal hearing in both ears.  A hearing examination dated in August 1964 showed normal hearing in the right ear and mild loss at 4000 to 6000 Hz in the left ear.  At separation, audio evaluation showed normal hearing in both ears, so the mild loss present in the left ear recovered back to normal.  Thus, the examiner determined there was no objective evidence of hearing loss or acoustic trauma in either ear.  The Veteran reported significant civilian noise exposure from hunting.  Therefore, the examiner opined that the Veteran's hearing loss and tinnitus are less likely as not due to military noise exposure, but more likely than not impacted by other causes, including civilian noise exposure and presbycusis.  The Board finds that this opinion is adequate as it is based on an accurate factual basis and supported by an adequate rationale. 

The VA examiner's opinion is highly probative, as it represents the conclusion of a medical professional specializing in audiology, and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion (and that of his wife) by itself does not support his claim and is outweighed by the VA examiners' conclusions to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current hearing loss and tinnitus disabilities.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until many years after service.  Furthermore, the Veteran has not asserted that his current hearing loss or tinnitus began within one year of separation from service. 

Because the Board finds that the Veteran's hearing loss did not first manifest until many years after service, service connection is not warranted based on chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; to that extent, the appeal is granted. 

New and material evidence has not been received to reopen a claim for entitlement to service connection for a back disorder; the appeal is denied. 

New and material evidence has not been received to reopen a claim for entitlement to service connection for a neck disorder; the appeal is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; to that extent, the appeal is granted. 

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately readjudicating, these claims, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran underwent a VA examination in April 2013 for his claimed PTSD.  Although the examiner determined the Veteran did not meet the rating criteria for a diagnosis of PTSD or any other mental disorder, this is clearly at odds with the VA treatment records which show treatment for PTSD from January 2010 to May 2012.  The examiner recognized the Veteran's prior PTSD diagnosis, and found the Veteran has some mild and transient symptoms but not sufficient to state he has a current mental disorder.  VA progress notes indicate ongoing treatment for a psychiatric disorder.  However, as the VA treatment records in the file are only dated through April 2013, the Board finds a remand is necessary to obtain any outstanding VA treatment records referring to the Veteran's mental health and a new VA examination.  

The Veteran last underwent a VA examination for his right ankle disability in April 2013.  A February 2013 VA progress note indicates the Veteran was referred for a podiatry consultation.  However, as the VA treatment records in the file are only dated through April 2013, the Board finds a remand is necessary to obtain any outstanding VA treatment records referring to the Veteran's ankle and a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his right ankle and claimed psychiatric disorder.  If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of any acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not any diagnosed psychiatric disorder, to include PTSD, was incurred in or otherwise the result of his active service.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

3.  After completing directive #1, the Veteran should be afforded an examination to evaluate the current severity of his right ankle disability.  The claims folder should be made available to the examiner for review before the examination.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  After completing any additional development deemed necessary, readjudicate the issues remaining on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2013 SOC, and provides an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


